The reasons given by the Judge of the Civil District Court for declining to hear evidence in support of the opposition to the proposed compromised settlement are to my mind sufficient. Section 1 of Act 300 of 1910, which authorizes the bank commissioner, on the order of the district judge, to sell or compromise, or compound, all doubtful claims, does not require the judge before approving a proposed compromise to do anything more than to see that the claim is a doubtful one and hence that the bank commissioner is not attempting to abuse the authority or discretion which the law vests in him. As I understand, there is no dispute that the claim which the commissioner proposes to compromise in this instance is a doubtful claim. The allegations of fact made in the opposition to the proposed compromise, if assumed to be true, do not show that the commissioner is attempting to abuse his discretion. I do not know how far the order of this court will compel the judge to go in the hearing of evidence and in deciding whether the claim which the commissioner proposes to compromise is a doubtful claim. The judge has no right to decide — much less is it his duty to decide — in this proceeding in which the debtors are not before the court — whether the claim is one which the commissioner would be sure to collect — or is one which he could not possibly collect — by means of a lawsuit. If the judge is obliged to hear evidence *Page 231 
and have a complete trial on the question as to how doubtful the claim is, he will be hearing and deciding issues which are not before him on the question whether the proposed compromise should be made. If the judge is obliged to have a complete trial of the question of collectibility of the claim, I assume that there will be a right to an appeal from his decision. The result would be, whenever the bank commissioner proposes to compromise a doubtful claim, that either this court or the court of appeal will be the one to order or to refuse to order the bank commissioner to compromise the claim. If the law maker had intended that proposals of the bank commissioner to compromise doubtful claims should be dealt with by the judge as lawsuits between the commissioner and the bank's depositors, the statute would require the service of citation upon the depositors — or at least some kind of notice to them. On the showing that the claim is a doubtful one, and in the absence of any showing that the bank commissioner is attempting to abuse the discretion vested in him by the act of 1910, — and particularly in the absence of any showing that the Judge of the Civil District Court has abused his discretion in approving the proposed compromise, — I respectfully decline to subscribe to the decree rendered by this court in the exercise of its supervisory jurisdiction. It was for these reasons that I declined to subscribe to the granting of the writ of certiorari in this case, directed to the Judge of the Civil District Court, when the relators asked for the writ four months ago. *Page 232